Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED DEPOSIT ACCOUNT CONTROL AGREEMENT

 

(Contingency)

 

This Amended and Restated Deposit Account Control Agreement (this “Agreement”)
is made and entered into as of                        , 2011 by and among U.S.
Bank National Association, a national banking association, solely as trustee
under the Indenture referred to below (the “Trustee”), The Bank of the West (the
“Bank”), River Rock Entertainment Authority (the “Depositor”), an unincorporated
governmental instrumentality of the Dry Creek Rancheria Band of Pomo Indians, a
federally recognized Indian tribe (the “Tribe”), and the Tribe (solely as to its
obligations under Section 11), and executed as of the Operative Date (as defined
below) by Deutsche Bank Trust Company Americas, a state banking corporation duly
organized and existing under the laws of the State of New York, as trustee under
the New Indenture referred to below (the “New Indenture Trustee”) and Deutsche
Bank Trust Company Americas, a state banking corporation duly organized and
existing under the laws of the State of New York, as collateral trustee under
the Collateral Trust Agreement referred to below (the “Collateral Trustee” and,
together with the Trustee, the “Secured Party”).  All capitalized terms not
expressly defined herein shall have the meanings ascribed to them in Annex A
attached hereto, unless the context otherwise requires.

 

BACKGROUND

 

(A)  The Trustee, the Bank, the Tribe and the Depositor entered into that
certain Deposit Account Control Agreement dated as of January 11, 2010 (the “Old
Agreement”) in connection with the Indenture.

 

(B)  Pursuant to (i) that certain indenture, dated as of November 7, 2003 among
the Depositor, the Tribe and the Trustee, as amended by the First Supplemental
Indenture, dated as of the date hereof (as so amended, and as further amended,
modified, restated and/or supplemented from time to time, the “Indenture”) and
the Collateral Documents related thereto and (ii) that certain indenture to be
dated as of the Operative Date among the Depositor, the Tribe and the New
Indenture Trustee (as amended, modified, restated and/or supplemented from time
to time, the “New Indenture”) and the Parity Lien Collateral Documents related
thereto, Depositor has granted Secured Party security interests in the deposit
accounts maintained by Bank for Depositor at Bank’s San Francisco office
(“Banking Office”) as set forth on the attached Schedule A and in all checks,
drafts and all funds and other instruments now in or hereafter deposited into
those accounts, including any interest earned thereon (collectively, the
“Control Collateral”).

 

(C) The parties are entering into this Agreement to amend and restate the Old
Agreement and to perfect Secured Party’s security interests in the Control
Collateral.  The parties acknowledge the following security interests: (a) with
respect to the Trustee, pursuant to the Second Lien Pledge and Security
Agreement and in reliance on the UCC and the Tribal UCC, to secure the payment
and performance of the 9 ¾% Notes and certain other obligations, the Depositor
has granted to the Trustee a security interest in and to the Control Collateral;
and (b) with respect to the Collateral Trustee, pursuant to the Parity Lien
Collateral Documents and in reliance on the UCC and the Tribal UCC, to secure
the payment and performance of the Parity Lien Debt, the Depositor has granted
to the Collateral Trustee a separate security interest in and to the Control
Collateral.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties, intending to be legally bound hereby,
agree as follows:

 

--------------------------------------------------------------------------------


 

1.             The Accounts

 

Bank represents and warrants to Secured Party that:  Bank maintains the deposit
account numbers set forth next to the respective deposit accounts listed on
Schedule A (the “Accounts”) and, if it is a certificate of deposit or other time
deposit, any renewal thereof shall be referred to as an “Account”) for Depositor
at the Banking Office; and Bank does not know of any claim to or interest in the
Accounts, except for claims and interests of the parties referred to in this
Agreement. Bank is a “bank,” and this Agreement constitutes an “authenticated
record” within the meaning of Article 9 of the Uniform Commercial Code.  From
and after the Operative Date, the Depositor shall deposit all Pledged Revenues
(net of cage cash) in the Accounts.

 

2.             Control of Accounts by Secured Party; Depositor’s Rights in
Accounts

 

a.  Bank will not agree with any third party that Bank will comply with
instructions concerning the account originated by any party other than Depositor
and Secured Party without the prior mutual written consent of Depositor and
Secured Party.  So long as the Collateral Trustee is the Control Party, the
Depositor hereby irrevocably instructs and authorizes the Bank within two
Business Days after the Bank’s receipt of a written direction from the
Collateral Trustee in the form of Exhibit A attached hereto (the “Activation
Notice”) to transfer all amounts credited to the Accounts at the commencement of
each Business Day thereafter to a bank and account as shall be designated by the
Collateral Trustee and referred to herein as the “Waterfall Account”, by ACH
transfer or by wire or electronic transfer, not later than the close of each
such Business Day, all without any further consent from the Depositor or
direction from the Collateral Trustee.  Any such Activation Notice shall remain
in effect until the Bank has received a written direction from the Collateral
Trustee in the form of (i) Exhibit B attached hereto (a “Notice of Revocation of
Activation Notice”) notifying the Bank that the Collateral Trustee revokes the
subject Activation Notice or (ii) Exhibit C attached hereto (a “Termination
Notice”) notifying the Bank that all Parity Lien Debt has been indefeasibly paid
in cash in full.  At any time following the receipt by the Bank of a Termination
Notice, the Depositor hereby irrevocably instructs and authorizes the Bank
within two Business Days after the Bank’s receipt of written direction from the
Trustee in the form of Exhibit D attached hereto (the “Notice of Exclusive
Control”) to transfer all amounts credited to the Accounts at the commencement
of each Business Day thereafter to a bank and account as shall be designated by
the Trustee, by ACH transfer or by wire or electronic transfer, not later than
the close of each such Business Day, all without further consent from the
Depositor or direction from the Collateral Trustee.

 

So long as an Activation Notice or Notice of Exclusive Control is not in effect,
Bank shall comply with instructions originated by Depositor or its
representatives concerning the Accounts.

 

Notwithstanding any other provision of this Agreement, the Bank shall not comply
with any instruction from (a) the Trustee until receipt from the Collateral
Trustee of a Termination Notice or Notice of Revocation of Activation Notice,
(b) the Depositor at any time during which an Activation Notice or Notice of
Exclusive Control is in effect, or (c) the Tribe under any circumstances.

 

b.  Secured Party agrees that before it attempts to give Bank any Orders
concerning the Accounts, Secured Party shall deliver to the Banking Office such
documentation as Bank may from time to time reasonably request to evidence the
authority of those partners, officers, employees or agents whom Secured Party
may designate to give Orders.

 

c.  The Accounts shall be maintained at all times until the termination of this
Agreement.

 

3.             Priority of Secured Party’s Security Interest; Rights Reserved by
Bank

 

a.  Bank agrees that all of its present and future rights against the Accounts
are subordinate to Secured Party’s security interest therein; provided, however,
that Secured Party agrees that nothing herein subordinates or waives, and that
Bank expressly reserves, all of its present and future rights (whether described
as rights of setoff, banker’s lien, chargeback or otherwise, and whether
available to Bank under the law or under any other agreement between Bank and
Depositor concerning the Accounts,

 

2

--------------------------------------------------------------------------------


 

(“Account Agreement”) or otherwise) with respect to: (i) items deposited to the
Accounts and returned unpaid, whether for insufficient funds or for any other
reason, and without regard to the timeliness of such returns or the occurrence
or timeliness of any drawee’s notice of non-payment of such items; (ii) ACH
entries initiated from the Accounts for which Bank is obligated; (iii) ACH
entries credited to the Accounts and later reversed, whether for insufficient
funds or for any other reason, and without regard to the timeliness of such
entries’ reversal; (iv) claims of breach of transfer or presentment warranties
under the Uniform Commercial Code, as adopted in the applicable state, made
against Bank in connection with items deposited to the Accounts; (v) chargebacks
to the Accounts of credit card transactions; (vi) erroneous entries to the
Accounts; (vii) any item charged to the Accounts based on Bank’s obligation to
indemnify a third party for a banking service to which the Accounts are tied;
and (viii) Bank’s usual and customary charges for services rendered in
connection with the Accounts and other banking services (“Account Fees”). 
Subsections (i) through (viii) of this paragraph are hereinafter referred to
collectively as “Returned Items.”

 

b.  Except as otherwise required by law, Bank will not agree with any third
party that Bank will comply with Orders originated by such third party.

 

4.             Returned Item Amounts and Account Fees

 

Depositor and Control Party understand and agree that Bank will pay Returned
Items by debiting the related Account.  Depositor agrees to pay the amount of
any Returned Items immediately upon demand to the extent there are not
sufficient funds in the Accounts to cover such amounts on the day of such
debits.  Control Party shall pay to Bank, within twenty days after Bank’s demand
on Control Party, the aggregate amount of Returned Items that have not been paid
in full by Depositor within ten days after Bank’s demand on Depositor, but only
in an amount not to exceed the amount of any funds received by Control Party
from the Accounts pursuant to Orders originated by Control Party; provided,
however, that if Bank is stayed from making such demand upon Depositor as a
result of a bankruptcy or similar proceeding, then Bank shall be deemed to have
made such demand upon Depositor at the commencement of such proceeding.  Bank
agrees that any demand upon Control Party for payment of such amount shall be
made within 30 days after termination of this Agreement.

 

5.             Statements; Notices of Adverse Claims

 

Bank will send copies of all statements for the Accounts to Depositor and, upon
request, to Secured Party.  Depositor and Secured Party have 30 days after
receipt of a statement for the Accounts to notify Bank of any error in such
statement.  Bank’s liability for any such error is limited in accordance with
Section 6 hereof.  Bank may disclose to Secured Party such other information
concerning the Accounts as Secured Party may from time to time request;
provided, however, that Bank shall have no duty or obligation to comply with any
such request or to disclose to Secured Party any information which Bank does not
ordinarily make available to its depositors.  Bank will use reasonable efforts
to promptly notify Secured Party and Depositor if any other person claims that
it has a property interest in the Accounts.

 

6.             Bank’s Responsibility

 

a. Bank undertakes to perform only such duties as are expressly set forth herein
and in any Account Agreement.  Notwithstanding any other provisions of this
Agreement, the parties hereto agree that Bank shall not be liable for, and
Depositor and Secured Party hereby waive any claim, loss, liability or damages
incurred against Bank related to this Agreement or with respect to any action
taken by Bank or any of its directors, officers, agents or employees in
accordance with this Agreement or arising , including, without limitation, any
action so taken at the request of the Secured Party, except for the Bank’s or
such person’s own gross negligence or willful misconduct.  In no event shall the
Bank be liable for losses or delays resulting from causes beyond the Bank’s
reasonable control or for indirect, special or consequential damages whether any
claim for such damages is based on tort or contract or whether Bank knew or
should have known of the likelihood of such damages in any circumstances.

 

3

--------------------------------------------------------------------------------


 

b.  Except for permitting a withdrawal in violation of Section 2, Bank will not
be liable to Control Party for complying with Orders from Depositor that are
received by Bank before Bank receives and has a reasonable opportunity to act on
a contrary Order from Control Party.  In that regard, Secured Party recognizes
that Depositor is not required by the Bank to maintain a positive balance in the
Accounts; that Bank is under no duty to monitor the balance in the Accounts; and
that any Account may close if the balance is $0.

 

c.  Bank will not be liable to Depositor for complying with Orders originated by
Control Party, even if Depositor notifies Bank that Control Party is not legally
entitled to issue Orders, unless Bank takes the action after it is served with
an injunction, restraining order, or other legal process enjoining it from doing
so, issued by a court of competent jurisdiction, and had a reasonable
opportunity to act on the injunction, restraining order or other legal process.

 

d.  This Agreement does not create any obligation of Bank except for those
expressly set forth in this Agreement.  In particular, Bank need not investigate
whether the Control Party is entitled under Control Party’s agreements with
Depositor to give Orders.  Bank may rely on notices and communications it
believes are given by the appropriate party.

 

e.  Bank will follow its usual procedures in the event the Depositor, Secured
Party, the Accounts or any check should be or become the subject of any writ,
levy, order or other similar judicial or regulatory order or process (“Legal
Process”), provided, however, no deposits from the Accounts may be turned over
to Depositor or a third party without first having advised Secured Party of the
Legal Process,  if permitted by law.  Bank will honor a Legal Process unless the
Depositor and/or Secured Party obtain a release from the Legal Process or a
court order binding on all parties prior to the due date of the Legal Process. 
The Bank shall not be liable to either Depositor or Secured Party for honoring a
Legal Process in good faith.

 

f.  Nothing in this Agreement shall impose on Bank a duty to restrict
Depositor’s deposits such that Depositor is permitted to make deposits solely to
the Accounts nor shall Bank have a duty to prevent Depositor from opening other
deposit accounts at Bank and depositing checks or other items payable to
Depositor into such accounts.  It is agreed between Depositor, Secured Party and
Bank that the duties undertaken by and between Depositor and Secured Party under
the lending arrangements between them, do not in any way impose a duty on Bank
beyond the express duties agreed to by Bank in this Agreement.  Secured Party
shall look solely to Depositor for any damages or losses to Secured Party caused
by Depositor’s breach of any duties owed to Secured Party in this regard.

 

7.             Indemnity

 

a.  Depositor will indemnify Bank, its officers, directors, employees, and
agents against claims, liabilities, and expenses arising out of this Agreement
(including reasonable attorneys’ fees and disbursements and the reasonable
estimate of the allocated costs and expenses of in-house legal counsel and
staff), except to the extent the claims, liabilities, or expenses are caused by
Bank’s gross negligence or willful misconduct.

 

b.  Control Party will indemnify Bank, its officers, directors, employees, and
agents against claims, liabilities, and expenses (including reasonable
attorneys’ fees and disbursements and the reasonable estimate of the allocated
costs and expenses of in-house legal counsel and staff), arising in any manner
out of Bank’s acting on Control Party’s Orders concerning the Accounts.
Notwithstanding anything to the contrary contained in this Agreement, and for
the avoidance of doubt, the obligation of the Control Party to indemnify or
reimburse the Bank under the terms of this Agreement, shall be (i) an obligation
of the Control Party, in the case of the Trustee, solely in its capacity as
Trustee under the Indenture and, in the case of the Collateral Trustee, solely
in its capacity as Collateral Trustee under the Collateral Trust
Agreement;(ii) in the case of the Trustee, limited solely to funds available
under the Indenture at any point in time and, in the case of the Collateral
Trustee, limited solely to funds available under the New Indenture at any point
in time; (iii) limited solely to the scope of the Control Party’s request

 

4

--------------------------------------------------------------------------------


 

of the Bank; and (iv) not applicable in the event of negligent or intentional
misconduct of the Bank. The obligation of the Trustee to indemnify, or to
reimburse or pay any amounts, under the terms of this Agreement shall not be an
obligation of U.S. Bank National Association in its individual or corporate
capacity. The obligation of the Collateral Trustee to indemnify, or to reimburse
or pay any amounts, under the terms of this Agreement shall not be an obligation
of Deutsche Bank Trust Company Americas in its individual or corporate capacity.
No such indemnification, reimbursement or other payment by the Control Party
shall prejudice its indemnification or other rights against the Authority or the
Tribe (as defined in the Indenture) as obligated issuers under the provisions of
the Indenture and the New Indenture, as applicable.

 

8.             Termination; Survival

 

a.  Secured Party may terminate this Agreement by notice to the Banking Office
and Depositor.  Bank may terminate this Agreement on 30 day’s notice to Secured
Party and Depositor; provided however that this Agreement may be terminated
immediately by notice from Bank to Secured Party and Depositor, should Secured
Party fail to make any payment when due from Secured Party to Bank hereunder.

 

b.  The Control Party may terminate this Agreement by notice to the Bank after
repayment in full in cash of the Indenture Debt and all Parity Lien Debt.

 

c.  Sections 4, “Returned Items Amounts and Account Fees;” 6, “Bank’s
Responsibility;” and 7, “Indemnity,” will survive termination of this Agreement.

 

9.         Wire Transfers

 

If Control Party delivers to Bank Orders to do so, Bank will wire, on each
business day, collected balances in the Accounts:

 

x As directed

 

o To:

 

                                                                        (Name of
Bank)

                                                                        (Street)

                                                                        (City,
State, Zip)

For the account of                                           (Secured Party)

Account
Number                                                                        

ABA Number                                                                    ,

 

or to such other financial institution or account as Control Party may hereafter
instruct Bank in a writing that includes all of the identifying information set
forth above.

 

Control Party and Depositor acknowledge notice that under the State of New
York’s Commercial Code if a beneficiary of a wire transfer is designated by both
name and account number the payment may be made according to the account number
even if the name and account number are inconsistent and identify different
parties.

 

Reliance on Identifying Numbers.  If Control Party indicates a name and an
identifying number for the bank of the person or entity to receive funds
transfers out of the Account, Control Party and Depositor understand and agree
that Bank may rely on the number Control Party indicates even if that number
identifies a bank different from the bank Control Party named.  If Control Party
indicates a name and an account number for the person or entity to receive funds
transfers out of the Account, Control Party and Depositor understand and agree
that Bank may rely on the account number Control Party indicates even if that
account number is not the account number for the person or entity who is to
receive the transfers.  Notwithstanding the foregoing, and solely as between
Depositor and Control Party, any such identification by Control Party shall not
impact the application of such funds as required by the terms of the security
agreement and other loan documents evidencing the Depositor’s debt to Control
Party.

 

5

--------------------------------------------------------------------------------


 

Reporting Errors in Transfers.  If Depositor learns of any error in a funds
transfer or any unauthorized funds transfer, then Depositor must notify Bank as
soon as possible by telephone and provide written confirmation to Bank of such
telephone notice within two Business Days at the address given for Bank on the
signature page of this Agreement.  In no case may such notice to Bank by
Depositor be made more than fifteen (15) calendar days after Depositor learns of
the erroneous or unauthorized transfer.  If a funds transfer is made in error
and Bank suffers a loss because Depositor breached its agreement to notify Bank
of such error within the time limits specified in this Section, then Depositor
shall reimburse Bank for the loss promptly upon demand by Bank.

 

10.           Governing Law, Entire Agreement, Amendments, Severability, Other
Agreements, Successors and Assigns, Notices, Counterparts

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE DEPOSITOR, THE BANK AND THE
SECURED PARTY AGREE THAT THE TRANSACTIONS UNDER THIS AGREEMENT, INCLUDING THE
EXECUTION OF THIS AGREEMENT, OCCURRED OUTSIDE THE TRIBE’S RESERVATION, IN THE
STATE OF NEW YORK. This Agreement, together with the Account Agreement, is the
entire agreement and supersedes any prior agreements and contemporaneous oral
agreements of the parties concerning its subject matter.  No amendment of, or
waiver of a right under, this Agreement will be binding unless it is in writing
and signed by the party to be charged.  To the extent a provision of this
Agreement is unenforceable, this Agreement will be construed as if the
unenforceable provision were omitted.  For so long as this Agreement remains in
effect transactions involving the Accounts shall be subject, except to the
extent inconsistent herewith, to the provisions of such deposit account
agreements, disclosures, and fee schedules as are in effect from time to time
for accounts like the Accounts.  The provisions of this Agreement shall be
binding upon and inure to the benefit of Bank, Secured Party,  Depositor and the
Tribe (solely with respect to Section 11) and their respective successors and
assigns.  A notice or other communication to a party under this Agreement will
be in writing and will be sent to the party’s address or addresses set forth
below or to such other address as the party may notify the other parties and
will be effective on receipt.  This Agreement may be executed in counterparts,
each of which shall be an original, and all of which shall constitute but one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopier or electronic image scan transmission
(e.g., a “pdf” file) shall be effective as delivery of a manually executed
counterpart of the Agreement.

 

11.           Limited Waiver of Sovereign Immunity; Waiver as to Tribal Courts;
Consent to Jurisdictions; Applicable Courts.

 

a. Waiver of Sovereign Immunity.  Each of the Depositor (for itself) and the
Tribe (for itself and each other Tribal Party) unconditionally and irrevocably
waives its or their sovereign immunity from any suit, action, proceeding or
legal process of any nature, and any and all defenses based thereon, with
respect to any claim, demand, dispute, action or cause of action related or
incidental to this Agreement, the 9 ¾% Notes, the New Indenture Notes, the
Collateral Documents or the Parity Lien Collateral Documents, whether now
existing or hereafter arising and whether sounding in tort, contract, or
otherwise (collectively “Permitted Claims”). Such unconditional and irrevocable
waiver extends (i) to permit the interpretation, enforcement and the seeking of
legal or equitable relief and remedies (whether through an award or granting of
specific performance, injunction, mandamus, damages or otherwise) through
judicial proceedings and other legal process as hereinafter provided, (ii) to
permit judicial actions in any of the Applicable Courts (as defined below) to
compel, enter judgment upon, enforce, modify or vacate any award or interim
injunctive relief related to the arbitration proceedings described below, and
(iii) to permit a judgment or order issued by an Applicable Court or arbitrator
as provided hereunder to be enforced in any court of competent jurisdiction
(including the Federal and State Courts in California); provided, however, such
waiver shall be subject to the following limitations:  (a) no Person may seek
enforcement or recover any damages as a result of such waiver against any
property or rights of the Depositor or the

 

6

--------------------------------------------------------------------------------


 

Tribe, except as against Gaming Assets (other than Excluded Assets) (as each
such term is defined in the Indenture) and Gaming Assets distributed or
otherwise transferred or conveyed (either directly or indirectly) to the Tribe
in contravention of the Indenture, except in the case of a breach by the Tribe
of its obligations under the Indenture in which it receives any payment or
amount in violation of the Indenture, in which case a Person may seek
enforcement against assets of the Tribe and the Depositor other than Gaming
Assets, in each case other than Excluded Assets, but only to the extent of such
payment or amount received by the Tribe, (b) no Person will be entitled to
enforce such waiver except the Trustee, the New Indenture Trustee, the
Collateral Trustee, holders of the 9 ¾% Notes, holders of the Parity Lien Debt,
Persons entitled to be indemnified under this Agreement, and the respective
successors and assigns of the Trustee, New Indenture Trustee, the Collateral
Trustee and such holders and Persons (each, a “Permitted Party”); (c) no Person
shall be entitled to assert a claim because of such waiver except a Permitted
Claim; (d) claims permitted by such waiver may be brought only in the Applicable
Courts or in arbitration proceedings as described below; and (e) all Permitted
Claims shall be interpreted and subject to the internal law of the State of New
York.

 

b.  Waiver of Tribal Court.  Each of the Depositor and the Tribe unconditionally
and irrevocably waives the jurisdiction and right of any tribal court or forum,
now or hereafter existing or created, to hear or resolve any Permitted Claim. 
Each of the Depositor and the Tribe unconditionally and irrevocably waives the
application of any rule or doctrine relating to the exhaustion of tribal
remedies, abstention or comity that might otherwise require or permit a
Permitted Claim to be heard or resolved (either initially or finally) in a
tribal court or other tribal forum.

 

c.  Jurisdiction.  Each of the Depositor and the Tribe irrevocably consents to
arbitration as described below and for the resolution and enforcement of
Permitted Claims and actions permitted by the waivers described above, to the
following courts (the “Applicable Courts”): the United States District Court for
the Northern District of California or the Superior Court of the State of
California located in San Francisco, California.

 

d.  Arbitration.  At the election of the Secured Party, any Permitted Claims
must be resolved by binding arbitration in Los Angeles, California under the
Streamlined Arbitration Rules of JAMS.  An arbitration proceeding may be
commenced only by the Secured Party, or to the extent remedies may be enforced
directly by a holder of 9 ¾% Notes or New Indenture Notes, by the holder upon
the filing with JAMS of a claim (within the meaning of the JAMS Streamlined
Arbitration Rules and serving a copy thereof on the Depositor.  A single
arbitrator shall hear the Permitted Claim, and shall be selected in accordance
with the rules of JAMS.  No person shall be eligible to serve as an arbitrator
if the person is related to, affiliated with or has represented in a legal
capacity any party to the arbitration proceeding or any party to this
Agreement.  Any party shall be permitted to engage in any discovery permitted
under the rules of JAMS.  However, all discovery shall be completed within 90
days following the initial filing of the claim.  The hearing on the arbitration
must be held in the City of Los Angeles, California, and commence and be
completed no more than 30 days after the close of discovery, and the arbitrator
shall render an award in writing within 30 days of the completion of the
hearing, which shall contain findings of facts and conclusions of law.  Any
arbitrator appointed hereunder may award interim injunctive relief before the
final arbitration award.  Any controversy concerning whether an issue is
arbitrable shall be determined by the arbitrator.

 

e.  Service of Process.  Service of any process, summons, notice or document by
mail to such party’s address set forth below shall be effective service of
process for any suit, action or other proceeding brought in any proper court.

 

f.  Non-Impairment.  None of the Depositor, the Tribe nor any of their
respective Affiliates will: (i) adopt, enact, promulgate or otherwise place into
effect any law or legal requirement that impairs or interferes, or could impair
or interfere, in any manner, with any right or remedy of another party hereunder
or their successors and assigns (it being understood and agreed that any such
law or legal requirement that is adopted, enacted, promulgated or otherwise
placed into effect without the prior written consent of any affected party,
successor or assign shall be void and of no effect); or (ii) demand, impose or
receive any tax, charge, assessment, fee or other imposition or impose any
regulatory or licensing requirement

 

7

--------------------------------------------------------------------------------


 

against a party, their successors or assigns, except in connection with
licensing required by the Compact entered into between the Tribe and the State
of California, as amended from time to time.

 

g.  IGRA Savings Provisions.  It is not the intent of the parties hereto that
this Agreement, whether considered alone, or together with any other one or more
documents, constitute a management contract within the meaning of IGRA and its
implementing regulations. Accordingly, to the extent any reasonable basis exists
therefore, each and every provision hereof shall be interpreted in a manner that
does not cause this Agreement to constitute a management contract, whether
considered alone, or together with any other one or more documents.  In no event
shall any provision of this Agreement be applied, or deemed in effect or
enforceable, to the extent such provision allows any action or influence by the
Secured Party or any other Person that constitutes management of gaming in
violation of IGRA and its implementing regulations.  Notwithstanding any other
provision herein, if any term or condition herein should cause this Agreement,
alone, or together with any one or more other documents, to constitute a
management contract within the meaning of IGRA and its implementing regulations,
such provision shall be null and void without any further force and effect, with
all other provisions not similarly null and void remaining in full force and
effect.  This Section shall survive as an agreement separate and apart from the
remainder of this Agreement in the event of any determination that any provision
of this Agreement causes the Agreement to constitute a management contract
within the meaning of IGRA and its implementing regulations.

 

12.           WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY WAY
CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACCOUNTS OR FUNDS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE.  EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE
WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

13.           Litigation.  In the event of litigation between the parties with
respect to this Agreement or to the transaction(s) contemplated herein, the
prevailing party’s reasonable attorneys’ fees and expenses shall be reimbursed
upon demand by the losing party.

 

14.           Management Activities Limitations. Notwithstanding any provision
in this Agreement, any Collateral Document or any Parity Lien Collateral
Document, or any other right to enforce the provisions of this Agreement, any
Collateral Document or any Parity Lien Collateral Document, none of the
Collateral Trustee, the Trustee, the holders of the 9 ¾% Notes, the holders of
the New Indenture Notes or the holders of other Parity Lien Debt (each, a
“Creditor Party”) shall engage in any of the following: planning, organizing,
directing, coordinating or controlling of all or any portion of a Tribal Party’s
gaming operations (collectively, “Management Activities”), including, but not
limited to:

 

(a)          the training, supervision, direction, hiring, firing, retention,
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;

 

(b)           any working or employment policies or practices;

 

(c)           the hours or days of operation;

 

(d)           any accounting systems or procedures;

 

(e)           any advertising, promotions or other marketing activities;

 

(f)            the purchase, lease, or substitution of any gaming device or
related equipment or software, including player tracking equipment;

 

(g)           the vendor, type, theme, percentage of pay-out, display or
placement of any gaming

 

8

--------------------------------------------------------------------------------


 

device or equipment; or

 

(h)           budgeting, allocating, or conditioning payments of the Depositor’s
operating expenses;

 

provided, however, that no Creditor Party will be in violation of the foregoing
restriction as a result of any such Creditor Party:

 

(i)           enforcing (or directing the enforcement of) compliance with any
term or condition in this Agreement, any other Collateral Document or any other
Parity Lien Collateral Document that does not require the Tribal Party’s gaming
operations to be subject to any third-party decision-making as to any Management
Activities; or

 

(ii)           requiring (or directing the requirement) that all or any portion
of any revenues constituting Collateral be applied to satisfy terms or
conditions of this Agreement, any other Collateral Document or any other Parity
Lien Collateral Document; or

 

(iii)         otherwise foreclosing (or directing the foreclosure) on all or any
portion of the Collateral.

 

15.           Sole Proprietary Interest.  The parties agree that this Agreement
is not intended to convey or provide in any way a proprietary interest in the
Tribe’s gaming operations.

 

16.           Amendment and Restatement of the Old Agreement.  The parties agree
that this Agreement hereby amends and restates the Old Agreement in its
entirety.

 

17.           Operative Effect.  This Agreement shall become effective upon its
execution by the Trustee, the Bank, the Depositor and the Tribe but shall not
become (a) operative until the date (the “Operative Date”) the Depositor pays
the consent consideration due for consents validly delivered with respect to 9
¾% Notes tendered and accepted for exchange as provided for in the Offering
Circular and Consent Solicitation Statement of the Depositor dated November 18,
2011 and (b) effective as to the New Indenture Trustee and Collateral Trustee
until the New Indenture Trustee and Collateral Trustee execute this Agreement on
the Operative Date.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Bank, the Trustee, the Depositor and the Tribe have each
caused this Agreement to be duly executed by their respective officers thereunto
duly authorized as of the day and year first above written.

 

BANK OF THE WEST, as Bank

 

(BANK)

 

Address:

180 Montgomery St; 3rd Floor

(Banking office)

San Francisco, CA 94104

 

 

Facsimile:

415-399-7235

(Banking office)

 

 

 

Telephone:

415-399-7219

(Banking office)

 

 

 

Address:

1977 Saturn St.

 

Monterey Park, CA 91755

 

 

Facsimile:

866-239-0919

 

 

Telephone:

888-727-2692 ext 4498

 

 

By:

 

 

By:

 

Title:

 

Title:

Date:                        , 2011

 

Date:                       , 2011

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

 

(TRUSTEE)

 

Address:

 

PD - OR - P6TD

 

 

555 SW Oak Street, PL-6

 

 

Portland, OR 97204

 

 

 

Facsimile:

 

503-275-5738

 

 

 

Telephone:

 

503-275-3006

 

By:

 

 

Title: Vice President

 

Date:                        , 2011

 

 

Signature Page to Amended and Restated Deposit Account Control Agreement

 

--------------------------------------------------------------------------------


 

RIVER ROCK ENTERTAINMENT AUTHORITY

 

(DEPOSITOR)

 

Address:

 

3250 Highway 128 East

 

 

Geyserville, CA 95441

 

 

 

Facsimile:

 

707-735-2000

Telephone:

 

707-735-2000

 

 

By:

 

 

Name: Harvey Hopkins

 

Title: Chairman

 

Date:                        , 2011

 

 

DRY CREEK RANCHERIA BAND OF POMO INDIANS

 

(TRIBE)

 

Address:

 

3250 Highway 128 East

 

 

Geyserville, CA 95441

 

 

 

Address:

 

3250 Highway 128 East

 

 

Geyserville, CA 95441

 

 

 

Facsimile:

 

707-735-2000

Telephone:

 

707-735-2000

 

 

By:

 

 

Name: Harvey Hopkins

 

Title: Chairman

 

Date:                        , 2011

 

 

Signature Page to Amended and Restated Deposit Account Control Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Indenture Trustee and the Collateral Trustee have
each caused this Agreement to be duly executed by their respective officers
thereunto duly authorized as of the Operative Date.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as New Indenture Trustee

 

(NEW INDENTURE TRUSTEE)

 

Address:

 

Corporate Trust Americas

 

 

MS NYC60-2715

 

 

60 Wall Street, 27th Floor

 

 

New York, New York 10005

 

 

 

Facsimile:

 

(212) 797-8618

 

 

 

Telephone:

 

(212) 250-7848

 

By:

 

 

Title:

 

Date: December     , 2011

 

 

By:

 

 

Title:

 

Date: December     , 2011

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee

 

(COLLATERAL TRUSTEE)

 

Address:

 

Corporate Trust Americas

 

 

MS NYC60-2715

 

 

60 Wall Street, 27th Floor

 

 

New York, New York 10005

 

 

 

Facsimile:

 

(212) 797-8618

 

 

 

Telephone:

 

(212) 250-7848

 

By:

 

 

Title:

 

Date: December     , 2011

 

 

By:

 

 

Title:

 

Date: December     , 2011

 

 

Signature Page to Amended and Restated Deposit Account Control Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

“Board of Directors” means:

 

(1)  with respect to a corporation, the board of directors of the corporation;

 

(2)  with respect to a partnership, the managing partner or partners of the
partnership and, if a managing partner is a corporation, the board of directors
of such corporation;

 

(3)  with respect to the Depositor, its board of directors;

 

(4)  with respect to the Tribe, its board of directors; and

 

(5)  with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in San Francisco, California are authorized by law,
regulation or executive order to remain closed.

 

“Collateral Documents” has the meaning ascribed thereto in the Indenture.

 

“Collateral Trust Agreement” has the meaning ascribed thereto in the New
Indenture.

 

“Collateral” means, at any time of determination, all property of the Depositor
and the Tribe in which each of the Collateral Trustee and the Trustee has,
pursuant to the Collateral Documents and the Parity Lien Collateral Documents,
respectively, a Lien.

 

“Control Party” means (x) for so long as any Parity Lien Debt is outstanding, at
any time, the Collateral Trustee and (y) only at such time as no Parity Lien
Debt is outstanding, the Trustee.

 

“Excluded Assets” has the meaning ascribed thereto in the New Indenture.

 

“IGRA” means the Indian Gaming Regulatory Act of 1988, PL 100-497, 25 U.S.C,
§2701 et seq., as the same may from time to time be amended.

 

“Indenture Debt” means the 9 ¾% Notes and all Obligations (as defined in the
Indenture) of the Depositor thereunder, under the Indenture and under the
Collateral Documents (as defined in the Indenture).

 

“New Indenture Notes” means the Depositor’s up to $200,000,000 aggregate
principal amount of 9% Series A Senior Notes due 2018 and 7 ½% Series B
Tax-Exempt Senior Notes due 2018, issued pursuant to the New Indenture.

 

“9 ¾% Notes” means the Depositor’s 9 ¾% Senior Notes due 2011 issued pursuant to
the Indenture.

 

“Orders” mean written instructions originated by the Control Party or the
Control Party’s representatives concerning the Accounts.

 

“Parity Lien Collateral Documents” has the meaning ascribed thereto in the New
Indenture.

 

“Parity Lien Debt” has the meaning ascribed thereto in the New Indenture.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity, including the Depositor and the
Tribe.

 

Signature Page to Amended and Restated Deposit Account Control Agreement

 

--------------------------------------------------------------------------------


 

“Second Lien Pledge and Security Agreement” means the Pledge and Security
Agreement dated as November 7, 2003, among the Trustee, the Depositor and the
Tribe, as amended by Amendment No. 1 to Pledge and Security Agreement dated as
of the date hereof.

 

“Tribal Party” means the Tribe, the Depositor and any other committee,
commission, department, board, instrumentality or political subdivision of the
Tribe or the Depositor or other entity wholly-owned or directly or indirectly
controlled by the Tribal Council of the Tribe, the Board of Directors of the
Tribe or the Board of Directors of the Depositor; provided that the Tribal
Gaming Agency shall not be deemed a “Tribal Party” for any purpose hereunder.

 

“Tribal UCC” means the Uniform Commercial Code as the same may, from time to
time, be in effect pursuant to the Dry Creek Governmental Secured Transactions
Ordinance adopted by the Tribe on October 25, 2003, as Ordinance
No. 03-10-25-004.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein and such term is defined
differently in different Articles or Divisions of the Code, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Trustee’s or Collateral Trustee’s lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York (including without limitation the Tribal UCC), the term
“UCC” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Letterhead of Collateral Trustee]

 

ACTIVATION NOTICE

 

The Bank of the West

180 Montgomery St; 3rd Floor

San Francisco, CA 94104

 

Re:

 

Ladies and Gentleman:

 

Reference is made to that certain Amended and Restated Deposit Account Control
Agreement dated as of                        , 2011 (as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Agreement”) by and among U.S. Bank National Association, as Trustee, River Rock
Entertainment Authority, an unincorporated governmental instrumentally of the
Dry Creek Rancheria Band of Pomo Indians, a federally recognized Indian tribe
(the “Tribe”), the Tribe, you, Deutsche Bank Trust Company Americas, as New
Indenture Trustee, and us.  All capitalized terms used but not defined herein
are used with the meanings given such terms in the Agreement.  In accordance
with Section 2 of the Agreement, this letter constitutes an Activation Notice in
respect of the Accounts.  You are hereby instructed not to accept direction,
instructions or entitlement orders with respect to the Accounts from any person
other than the undersigned.  We hereby instruct you to transfer funds to the
following account:

 

[Bank Name:                                 

ABA No.:                                 

Account Name:                                 

Account No.:                                  ](1)

 

 

 

Very truly yours,

 

 

 

Deutsche Bank Trust Company Americas, as Collateral Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)  Insert account details for “Waterfall Account” established under the
Waterfall Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Letterhead of Collateral Trustee]

 

NOTICE OF REVOCATION OF ACTIVATION NOTICE

 

To:

 

The Bank of the West

180 Montgomery St; 3rd Floor

San Francisco, CA 94104

 

Re:

 

Ladies and Gentleman:

 

Reference is made to that certain Amended and Restated Deposit Account Control
Agreement dated as of                        , 2011 (as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Agreement”) by and among U.S. Bank National Association, as Trustee, River Rock
Entertainment Authority, an unincorporated governmental instrumentally of the
Dry Creek Rancheria Bank of Pomo Indians, a federally recognized Indian tribe
(the “Tribe”), the Tribe, you, Deutsche Bank Trust Company Americas, as New
Indenture Trustee, and us.  All capitalized terms used but not defined herein
are used with the meanings given such terms in the Agreement.

 

This Notice of Revocation of Activation Notice is delivered to you pursuant to
Section 2 of the Agreement.  The undersigned, an authorized signatory of the
Collateral Trustee, hereby notifies you that the Activation Notice in effect as
of                   , 20       is no longer in effect.

 

 

Very truly yours,

 

 

 

Deutsche Bank Trust Company Americas, as Collateral Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Letterhead of Collateral Trustee]

 

TERMINATION NOTICE

 

The Bank of the West

180 Montgomery St; 3rd Floor

San Francisco, CA 94104

 

Re:

 

Ladies and Gentleman:

 

Reference is made to that certain Amended and Restated Deposit Account Control
Agreement dated as of                        , 2011 (as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Agreement”) by and among U.S. Bank National Association, as Trustee, River Rock
Entertainment Authority an unincorporated governmental instrumentally of the Dry
Creek Rancheria Bank of Pomo Indians, a federally recognized Indian tribe (the
“Tribe”), the Tribe, you, Deutsche Bank Trust Company Americas, as New Indenture
Trustee, and us.  All capitalized terms used but not defined herein are used
with the meanings given such terms in the Agreement.  You are hereby notified
that all Parity Lien Debt has been indefeasibly paid in cash in full, the
Agreement is hereby terminated with respect to the undersigned, and you have no
further obligations to the undersigned thereunder.  This notice terminates any
obligations you may have to the undersigned with respect to the Control
Collateral; however, nothing contained in this notice shall alter any
obligations that you may otherwise owe to the Tribe, the Depositor or any other
parties to the Agreement.

 

 

Very truly yours,

 

 

 

Deutsche Bank Trust Company Americas, as Collateral Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF EXCLUSIVE CONTROL

 

                  , 20    

 

The Bank of the West

180 Montgomery St; 3rd Floor

San Francisco, CA 94104

 

RE:                              Notice of Exclusive Control

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Deposit Account Control
Agreement dated as of                        , 2011 (as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Agreement”) by and among River Rock Entertainment Authority an unincorporated
governmental instrumentally of the Dry Creek Rancheria Bank of Pomo Indians, a
federally recognized Indian tribe (the “Tribe”), the Tribe, you, Deutsche Bank
Trust Company Americas, as New Indenture Trustee and Collateral Trustee, and
us.  All capitalized terms used but not defined herein are used with the
meanings given such terms in the Agreement.

 

This Notice of Exclusive Control is delivered to you pursuant to Section 2 of
the Agreement.  The undersigned, an authorized signatory of the Control Party,
hereby notifies you that only the undersigned Control Party shall be entitled to
withdraw funds from the Accounts, to give at any time the Bank instructions as
to the withdrawal or disposition of any funds from time to time credited to the
Accounts, or as to any other matters relating to the Accounts or any other
Control Collateral, without further consent from the Depositor.

 

 

Very truly yours,

 

 

 

U.S. Bank National Association, as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------